     Anna Y. Park, SBN 164242
 1
     Sue Noh, SBN 192134
 2   Rumduol Vuong, SBN 264392
     Andrea E. Ringer, SBN 307315
 3   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 4
     255 East Temple Street, Fourth Floor
 5   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 6   Facsimile: (213) 894-1301
 7   E-Mail: lado.legal@eeoc.gov

 8   James R. Mugridge, CA SBN 292803
     U.S. EQUAL EMPLOYMENT
 9   OPPORTUNITY COMMISSION
10   2500 Tulare Street, Suite 2601
     Fresno, CA 93721
11   Telephone: (559) 487-5135
     Facsimile: (559) 487-5053
12
13   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
14   OPPORTUNITY COMMISSION
15
                                 UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
18   U.S. EQUAL EMPLOYMENT                    ) Case No.: 1:18-cv-01335-AWI-EPG
     OPPORTUNITY COMMISSION,                  )
19                                            )
                                              )
20                 Plaintiff,                 ) [PROPOSED] ORDER
                                              )
21          vs.                               )
                                              )
22                                            )
     PAQ, INC. d/b/a RANCHO SAN MIGUEL        )
23   MARKETS, and Does 1-10 Inclusive,        )
                                              )
24                 Defendant.                 )
                                              )
25                                            )
                                              )
26                                            )
27
28


                                             -1-

     [PROPOSED] ORDER
 1
           Upon Motion and good cause appearing,
 2
           IT IS HEREBY ORDERED that:
 3
        1. The stay of litigation in this matter is LIFTED; and
 4
        2. The scheduling conference shall be extended to March 4th, 6th, or 7th, or to a date that is
 5
           convenient to the Magistrate Judge, as determined by Magistrate Judge Grosjean.
 6
 7   IT IS SO ORDERED.

 8   Dated: January 30, 2019
                                                 SENIOR DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-

     [PROPOSED] ORDER
